Case 8:18-cv-01083-MSS-AEP Document 26 Filed 05/21/19 Page 1 of 4 PageID 102



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                                        )
DISH NETWORK L.L.C. and
                                                        ) Civil Case No. 8:18-cv-01083-MSS-AEP
NAGRASTAR LLC,
                                                        )
                          Plaintiffs,                   )
                                                        )
        v.                                              )
                                                        )
JULIE BISHOP and A-BOX TV LLC,                          )
individually and collectively d/b/a                     )
www.a-boxtv.com ,                                       )
                                                        )
                  Defendants.                           )
_____________________________________                   /



              Stipulation for Entry of Final Judgment and Permanent Injunction

        This stipulation is filed jointly by Plaintiffs DISH Network L.L.C. and NagraStar LLC

(together, “DISH”) and Defendant Julie Bishop (“Defendant”). The parties request that the Court

enter a final judgment and permanent injunction against Defendant Bishop. 1

I.      NATURE OF THE CASE

        DISH brought this action claiming that Defendant trafficked in subscriptions and devices

to a pirate streaming television service called “SET TV”, which includes numerous television

channels that were received without authorization from DISH’s satellite service and were

subsequently retransmitted without authorization on the SET TV service. DISH asserted that

Defendant engaged in or worked in concert or participation with other persons that are receiving

DISH’s channels for retransmission on the Service without authorization.

1
  Defendant A-Box TV, LLC previously defaulted in this action. (Dkt. 15). Defendant A-Box TV, LLC was
Defendant Bishop’s company which she has since dissolved. Plaintiffs DISH Network and NagraStar, along with
the only remaining Defendant Bishop, are filing concurrently herewith a stipulation to dismiss all claims against
Defendant A-Box TV, LLC pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) so that the Court can enter
the Stipulated Final Judgment and Permanent Injunction sought herein.
                                                       1
Case 8:18-cv-01083-MSS-AEP Document 26 Filed 05/21/19 Page 2 of 4 PageID 103



II.    RELIEF REQUESTED

       The parties entered into a settlement of the claims in this case. As part of that settlement,

the parties agreed to the Court’s entry of the final judgment and permanent injunction filed

concurrently with this stipulation on Counts I and II alleging violations of the Federal

Communications Act, 47 U.S.C. § 605(a) and (e)(4). The parties also agree that damages should

be awarded to DISH in the amount of two million dollars ($2,000,000) which represents $10,000

for each of Defendant’s violations of Count II of the complaint. 47 U.S.C. § 605(e)(3)(C)(ii). In

addition, the parties agree to the entry of a permanent injunction, which is authorized pursuant to

Counts I-II.   See 47 U.S.C. § 605(e)(3)(B)(i).      A proposed final judgment and permanent

injunction has been submitted.


Dated: May 21, 2019.                         Respectfully submitted,

                                               /s/ James A. Boatman, Jr.
                                             James A. Boatman, Jr.
                                             jab@boatman-law.com
                                             Florida Bar No. 0130184
                                             THE BOATMAN LAW FIRM PA
                                             3021 Airport-Pulling Road North, Suite 202
                                             Naples, FL 34105
                                             Telephone: (239) 330-1494


                                             Attorneys for Plaintiffs DISH Network
                                             L.L.C. and NagraStar LLC



                                             Julie Bishop
                                             Aboxtv2014@gmail.com
                                             3511 Cockatoo Dr.
                                             New Port Richey, FL 34652
                                             (727) 831-4051


                                             Defendant, pro se



                                                2
Case 8:18-cv-01083-MSS-AEP Document 26 Filed 05/21/19 Page 3 of 4 PageID 104
Case 8:18-cv-01083-MSS-AEP Document 26 Filed 05/21/19 Page 4 of 4 PageID 105



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2019, I electronically filed the foregoing with the Clerk
of the Court. I further certify that I mailed the foregoing document and the notice of electronic
filing by first-class mail to the following non-CM/ECF participant:

Julie Bishop
3511 Cockatoo Dr.
New Port Richey, Florida 34652


                                             s/ James A. Boatman, Jr.
                                             James A. Boatman, Jr.
                                             Florida Bar No. 0130184
                                             THE BOATMAN LAW FIRM PA
                                             3021 Airport-Pulling Road North, Suite 202
                                             Naples, Florida 34105
                                             Telephone: (239) 330-1494
                                             Email: jab@boatman-law.com




                                                3
